* Ascertainment of legislative intent as primary consideration in construction of statute, see 25 R.C.L., 960; 3 R.C.L. Supp., 1435; 4 R.C.L. Supp., 1611; 5 R.C.L. Supp., 1355; 6 R.C.L. Supp., 1494.
This case involves the Workmen's Compensation Act. Both parties appealed but defendant filed no assignments of error. Plaintiff assigned error through which it is urged that chapter 84, Acts of 1923 amended section 27 division (d) of chapter 123, Acts of 1919, so as to increase the total maximum compensation beyond $5000. He insists that the amendatory Act increasing the weekly benefits by necessary implication increased the total amount of compensation in the same ratio.
All rules for the construction of Statutes give way to the primary rule that the intention of the Legislature is controlling. Section 28 (d) of the original Act determined the weekly benefit and limited the maximum at from five to eleven dollars a week for periods not exceeding five hundred and fifty weeks. After providing for the weekly compensation, the original Act provides:
"The total amount of compensation payable under this sub-section shall not exceed $5000 in any case."
The only amendment of the original Act is chapter 84 of the Acts of 1923, section 1 of which provides:
"In all cases of permanent total disability of an employee covered by the Workman's Compensation Act, fifty per cent of the average weekly wages as defined in said chapter 123 of the Acts of 1919 shall be paid, subject to maximum compensation as follows:
"`Where there are no persons dependent upon such injured employee, a maximum of $12 per week; where *Page 328 
there is one dependent of such employee, a maximum of $13 per week; where there are two dependents of such injured employee, a maximum of $14 per week, and where there are three dependents of such injured employee, a maximum of $15 per week.'
"In all cases of death of an employee covered by the Workmen's Compensation Act, fifty per centum of the average weekly wages defined as stated, shall be paid in cases where such deceased employee leaves dependents subject to maximum compensation as follows:
"`In the case of one dependent, $12 per week; in the case of two dependents, $13 per week; in the case of three dependents, $14 per week; and in the case of four or more dependents, $15 per week; excepting as specifically modified by this Act, all the remaining provisions of said chapter 123 of the Acts of 1919 shall remain in full force and effect.'"
These provisions of the Amendatory Act expressing the purpose to increase the maximum weekly compensation for permanent disability is coupled with the declaration that the remaining provisions of the original Act shall remain in full force.
The original Act expressly limits the total of the weekly benefits to not exceeding $5,000. The original and Amendatory Acts cannot be considered as separate Statutes, but must be construed as a unity, and as if the subject-matter added by the latter Act was originally incorporated. The effect of the amending Act is as if chapter 123, Acts of 1919, originally allowed the increased weekly compensation provided in the amendment, with the total amount limited to $5000. The intention of the Legislature is clearly expressed, and must prevail.
Affirmed. *Page 329